DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 12/15/2020
In the instant application, claim 8 is cancelled; claims 1, 19 and 20 are amended independent claims; claims 1-7 and 9-20 are pending in this case.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a railway diagnostic system, a method and a non-transitory computer readable medium that include a plurality of field objects, a plurality of controllers associated with field objects and being structured to gather data from the field objects and to communicate the data gathered from the field objects, a diagnostic server structured to receive the data gathered from the field objects from the controller, to store the data gathered from the field objects in a database, and to provide access to the database, and a client structured to user the diagnostic server to access the database.
Independent claims 1, 19 and 20 when considered as a whole, are allowable over the prior art of record.  
The closest prior art, as previously cited: Funk (US 22018/0181095) teaches a system for implementing Internet of Things functionality. A computing system or IoT management node Busch-Sorensen (US 2017/0076511) teaches a method of data collection from sensors on a vehicle, wherein the vehicle is a transit vehicle. The method comprises receiving by a central system wherein the central system is geographically separated from the vehicle: a request for a presentation of status data, wherein the status data is related to one or more characteristics of the vehicle, from a user device. Shubs (US 2017/0043799) teaches a visual diagnostic system for a railroad network. The visual diagnostic system may have a sensor associated with a train asset in the railroad network and configured to generate a signal indicative of an operational status of the train asset. Eryurek (US 2002/0169514) teaches a method for collecting data or information pertaining to the assets of a process plant from various sources or functional areas of the plant. The method further automatically generate work orders, parts or supplies orders, etc. based on events occurring within the plant. 
However, Funk, Busch-Sorensen, Shubs and Eryurek do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 19 and 20. For example, the prior arts do not teach of suggest the steps of “a client structured to use the diagnostic server to access the database and to display a representation of data accessed in the database wherein at least one of the plurality of controllers includes a vital module and a non- vital module, wherein the vital module is structured to control safety related functionality and the non-vital module is structured to control non-safety related functionality.”

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174